







AGREEMENT


This Agreement (this “Agreement”) is made and entered into as of September 27,
2017 by and among Bazaarvoice, Inc. (the “Company”) and the entities and natural
persons set forth in the signature pages hereto (collectively, “Viex”) (each of
the Company and Viex, a “Party” to this Agreement, and collectively, the
“Parties”).


RECITALS


WHEREAS, as of the date hereof, Viex is deemed to beneficially own shares of
Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
3,176,509 shares, or approximately 3.7% of the Common Stock issued and
outstanding on the date hereof; and


WHEREAS, as of the date hereof, the Company and Viex have determined to come to
an agreement to modify the composition of the Board of Directors of the Company
and as to certain other matters relating to, among other things, the Company’s
2017 annual meeting of stockholders (the “2017 Annual Meeting”), as provided in
this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:


    
Section 1.    Board Matters, Nomination and Election of Directors and Related
Agreements.


(a)    Size of the Board. At the 2017 Annual Meeting, one current member of the
Company’s Board of Directors (the “Board”) shall resign, effective at the
conclusion of the 2017 Annual Meeting, and one current member of the Board shall
not stand for reelection. Immediately following the conclusion of the 2017
Annual Meeting, the Board shall take all necessary action to decrease the number
of members of the Board so that the size of the Board will be set at seven (7)
members.


(b)        Nomination and Election of the New Independent Director. Effective
upon the execution of this Agreement, the Company shall increase the number of
members of the Board to nine and appoint Craig A. Barbarosh to serve as a Class
III director of the Company (the “New Independent Director”) with a term
expiring at the 2017 Annual Meeting; it being understood that the Nominating and
Governance Committee of the Board and the Board have determined, based on
information provided by the New Independent Director, that the New Independent
Director has satisfied the following conditions (the “Appointment Conditions”):
such person (i) qualifies as “independent” pursuant to the Securities and
Exchange Commission (“SEC”) and NASDAQ listing standards (including such
standards of independence required for membership on the Compensation Committee
of the Board), (ii) has relevant financial and business experience to serve on
the Board (including past experience serving on the board of directors of a
public company and such experience as to qualify as a “financial expert” on the
Audit Committee and a potential chairperson of such committee), (iii) is not an
Affiliate or Associate of Viex (as such terms are defined in Section 3 below)
and (iv) has satisfied the requirements of Section 2(d) below. So long as Viex
continues to beneficially own a “net long position” (as such term is defined in
Rule 14e-4 of the Securities Exchange Act of 1934, as amended, or the rules or
regulations promulgated thereunder (the “Exchange Act”)) of at least 2% of the
Company’s Common Stock (the “Minimum Ownership Threshold”), the Board and the
appropriate committee(s) of the Board shall take all necessary actions to
nominate the New Independent Director and one incumbent director (the “Incumbent
Class III Director” and, together with the New Independent Director, the “2017
Nominees”) for election at the 2017 Annual Meeting for terms expiring at the
2020 annual meeting of stockholders. The Board and the appropriate committee(s)
of the Board shall not recommend or nominate any persons other than the 2017
Nominees for election to the Board at the 2017 Annual Meeting. So long as Viex
continues to satisfy the Minimum Ownership Threshold, through the Standstill
Period (as defined below), the Board and all applicable committees and
subcommittees of the Board shall not (i) increase the size of the Board to more
than seven (7) directors or (ii) seek to change the classes on which the





--------------------------------------------------------------------------------





Board members serve, in each case without the prior written consent of Viex. In
the event the New Independent Director is unable to serve as a director, resigns
as a director or is removed during the Standstill Period and Viex continues to
satisfy the Minimum Ownership Threshold, Viex shall have the right to recommend
a replacement director to the Board, and the Board shall promptly appoint such
replacement director to the Board, provided such replacement director satisfies
the Appointment Conditions, and such replacement director shall be mutually
agreeable to the Company and Viex, in good faith, with the Company’s and Viex’s
agreement not to be unreasonably withheld.


(c)        Board Declassification Proposal. Following execution of this
Agreement, the Board and the appropriate committee(s) of the Board shall take
all necessary actions to amend the certificate of incorporation and bylaws of
the Company to declassify the structure of the Board and provide for annual
election of all directors beginning at the Company’s 2018 annual meeting of
stockholders (the “2018 Annual Meeting”), with such amendments contingent on
approval of a proposal at the 2017 Annual Meeting (the “Declassification
Proposal”) by the requisite number of the Company’s stockholders required to
amend the Company’s certificate of incorporation. Within ten (10) business days
of execution of this Agreement, all members of the Board with terms not already
expiring at the 2018 Annual Meeting shall submit resignation letters to the
Board, conditioned upon approval and effectiveness of the Declassification
Proposal and such directors being immediately re-appointed to terms that will
expire at the 2018 Annual Meeting (the “Director Resignation Letters”). If the
Board does not receive the Director Resignation Letters within the time period
provided for in the preceding sentence, Viex’s obligations pursuant to Sections
2 and 3 shall be stayed until such time as all Director Resignation Letters are
received.


(d)        Solicitation Efforts. The Company will recommend, support and solicit
proxies for (i) the election of the New Independent Director in the same manner
as the Incumbent Class III Director at the 2017 Annual Meeting and (ii) approval
of the Declassification Proposal.


(e)    Committee Membership. Upon appointment to the Board, the New Independent
Director shall be added as a member of the Compensation Committee of the Board.
In addition, so long as Viex continues to satisfy the Minimum Ownership
Threshold, and conditioned upon the Board determining, in good faith, that the
New Independent Director is independent and disinterested for purposes of such
committee, the New Independent Director shall be entitled to be a member of any
special or ad hoc committee of the Board.


(f)        Director Compensation. Promptly following the execution of this
Agreement, the Compensation Committee of the Board will take appropriate action
to adjust the compensation arrangements for directors so that future initial
equity awards and annual equity awards for directors are each valued at
$100,000.
    
Section 2.    Additional Agreements.


(a)        Viex agrees that it will cause its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Exchange Act and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.


(b)        Except as otherwise permitted by this Agreement in Section 1 hereof,
upon execution of this Agreement, Viex hereby agrees that it will not, and that
it will not permit any of its controlled Affiliates or Associates to, (1)
nominate or recommend for nomination any person for election at the 2017 Annual
Meeting, directly or indirectly, (2) submit any proposal for consideration at,
or bring any other business before, the 2017 Annual Meeting, directly or
indirectly, or (3) initiate, encourage or participate in any “withhold” or
similar campaign with respect to the 2017 Annual Meeting, directly or
indirectly. Viex shall not publicly or privately encourage or support any other
stockholder to take any of the actions described in this Section 2(b).


(c)        Viex agrees that it will appear in person or by proxy at the 2017
Annual Meeting and vote all shares of Common Stock of the Company beneficially
owned by Viex at the meeting (u) in favor of the election of the 2017 Nominees,
(v) in favor of the Declassification Proposal, and (w) in favor of the
ratification of the appointment of





--------------------------------------------------------------------------------





PricewaterhouseCoopers LLP as the Company’s independent registered public
accounting firm for the Company’s fiscal year ending April 30, 2018.


(d)        The New Independent Director has submitted to the Company a fully
completed copy of the Company’s standard director & officer questionnaire and
shall complete and execute other reasonable and customary director onboarding
documentation and agreements required by the Company in connection with the
appointment or election of new Board members.
    
Section 3.    Standstill Provisions.


(a)        Viex agrees that from the date of this Agreement until the date that
is ten (10) business days prior to the deadline for the submission of
stockholder proposals for the 2018 Annual Meeting pursuant to the Bylaws of the
Company in effect on the date hereof (the “Standstill Period”), neither it nor
any of its Affiliates or Associates will, and it will cause each of its
Affiliates and Associates under its control not to, directly or indirectly, in
any manner:


(i)    purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership or any other ownership interest of any Common Stock
or other securities issued by the Company, or any securities convertible into or
exchangeable for Common Stock, such that Viex, together with its Affiliates and
Associates (as defined in Section 3(a)) would, in the aggregate, beneficially
own a number of shares in excess of 10.00% of the then outstanding shares of
Common Stock;


(ii)    (A) engage in or encourage any solicitation of proxies or consents or
become a “participant” in a “solicitation” (as such terms are defined in
Regulation 14A under the Exchange Act) of proxies or consents (including,
without limitation, any solicitation of consents that seeks to call a special
meeting of stockholders) with respect to securities of the Company or any other
matter or proposal (including any shareholder proposal), (B) seek to advise,
encourage or influence any person with respect to the voting or disposition of
any securities of the Company, or (C) initiate, encourage or participate,
directly or indirectly, in any “vote no,” “withhold” or similar campaign;


(iii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit
A as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Viex to join the “group” following the execution of
this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;


(iv)    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Viex and otherwise in accordance with this Agreement;


(v)    seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;


(vi)    (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
amalgamation, recapitalization, restructuring, disposition, distribution,
spin-off, asset sale, joint venture or other business combination involving the
Company (an “Extraordinary Transaction”), or encourage, initiate, solicit or
support any other third party with respect to any of the foregoing, (C) make any
public communication in opposition to any Extraordinary Transaction approved by
the Board or with respect to any proposed or potential Extraordinary Transaction
prior to such proposed or potential Extraordinary Transaction becoming public,
(D) call or seek to call a special meeting of stockholders or encourage any
third party to call a special meeting of stockholders or (E) make a request for
any stockholder lists or other similar Company records;







--------------------------------------------------------------------------------





(vii)    seek, alone or in concert with others, election or appointment to, or
representation on, the Board, except as specifically permitted in this
Agreement;


(viii)    seek to advise, encourage, support or influence any person with
respect to the voting or disposition of any securities of the Company at any
annual or special meeting of stockholders, except in accordance with Section 3;


(ix)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party; or


(x)    disclose, or take any action with respect to, any intention, plan or
arrangement inconsistent with any provision of this Section 3.


Section 4.    Representations and Warranties of the Company.


The Company represents and warrants to Viex that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.
    
Section 5.    Representations and Warranties of Viex.


Viex represents and warrants to the Company that (a) the authorized signatory of
Viex set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind Viex thereto, (b) this Agreement
has been duly authorized, executed and delivered by Viex, and is a valid and
binding obligation of Viex, enforceable against Viex in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of Viex as currently in
effect, (d) the execution, delivery and performance of this Agreement by Viex
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to Viex, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound, (e) as of
the date of this Agreement, Viex is deemed to beneficially own in the aggregate
3,176,509 shares of the Common Stock issued and outstanding on the date hereof,
(f) except as disclosed herein, as of the date hereof, Viex does not currently
have, and does not currently have any right to acquire or any interest in any
other securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company or any of its controlled
Affiliates, including any swaps or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of Common
Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3





--------------------------------------------------------------------------------





promulgated under the Exchange Act), and whether or not to be settled by
delivery of Common Stock, payment of cash or by other consideration, and without
regard to any short position under any such contract or arrangement) and (g)
Viex will not, directly or indirectly, compensate or agree to compensate the New
Independent Director for his or her respective service as a nominee or director
of the Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement), or other form of compensation directly
or indirectly related to the Company or its securities.
    
Section 6.    Public Disclosure.


Other than as set forth herein, no Party will issue a press release or make any
public statement concerning this Agreement or the appointment of the New
Independent Director. Following execution of this Agreement, the Company will
promptly prepare and file a Current Report on Form 8-K (the “Form 8-K”) with the
SEC reporting the entry into this Agreement. All disclosure in the Form 8-K will
be consistent with this Agreement. The Company will provide Viex and its counsel
with a reasonable opportunity to review and comment upon the Form 8-K prior to
filing, and will consider in good faith any changes proposed by Viex or its
counsel. During the Standstill Period, neither the Company nor Viex shall make
any public announcement or statement that is inconsistent with or contrary to
the statements made in the Form 8-K, except as required by law or the rules of
any stock exchange (and, in any event, each Party will provide the other Party,
prior to making any such public announcement or statement, a reasonable
opportunity to review and comment on such disclosure, to the extent reasonably
practicable under the circumstances, and each Party will consider in good faith
any comments from the other Party) or with the prior written consent of the
other Party, and otherwise in accordance with this Agreement.
    
Section 7.    Expenses.


Each Party shall be responsible for its own fees and expenses in connection with
the negotiation and execution of this Agreement and the transactions
contemplated hereby; provided, however, that the Company shall reimburse Viex
for reasonable and documented out of pocket fees and expenses actually incurred
in connection with the 2017 Annual Meeting and the negotiation and execution of
this Agreement prior to or on the date hereof in an amount not to exceed
$100,000 within ten (10) business days from receipt of such documentation, which
documentation must be provided to the Company no later than October 16, 2017.
    
Section 8.    Specific Performance.


Each of the members of Viex, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other Party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury may not be adequately compensable by the remedies available at
law (including the payment of money damages). It is accordingly agreed that Viex
(or any of the entities and natural persons listed in the signature pages
hereto), on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 8 is not the exclusive remedy for any
violation of this Agreement.
    
Section 9.    Severability.


If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
    





--------------------------------------------------------------------------------





Section 10.    Notices.


Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:


If to the Company:              


Bazaarvoice, Inc.
10901 South Stonelake Blvd.
Austin, Texas 78759
Attention: Kin Gill, Chief Legal Officer, General Counsel and Secretary
Email: Kin.Gill@bazaarvoice.com


With copies (which shall not constitute notice) to: 


DLA Piper LLP (US)
401 Congress Ave., Suite 2500
Austin, Texas 78701
Attention: John J. Gilluly 
Facsimile: (512) 721-2290


If to Viex or any member thereof:      


Viex Capital Advisors, LLC
825 Third Avenue, 33rd Floor
New York, New York 10022 
Attention: Eric Singer
Telephone: (212) 752-5750
Email: singer@viexcapital.com


With a copy (which shall not constitute notice) to: 


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019 
Attention: Steve Wolosky
Telephone: (212) 451-2333
Facsimile: (212) 451-222 
Email: swolosky@olshanlaw.com







--------------------------------------------------------------------------------





Section 11.    Applicable Law.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.
    
Section 12.    Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
    
Section 13.    Mutual Non-Disparagement.


Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section, neither it nor any of
its respective agents, subsidiaries, affiliates, successors, assigns, officers,
key employees or directors, shall in any way publicly criticize, disparage, call
into disrepute, or otherwise defame or slander the other Parties or such other
Parties’ subsidiaries, affiliates, successors, assigns, officers (including any
current officer of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), directors (including
any current director of a Party or a Parties’ subsidiaries who no longer serves
in such capacity following the execution of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their businesses,
products or services, in any manner that would reasonably be expected to damage
the business or reputation of such other Parties, their businesses, products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, stockholders,
agents, attorneys or representatives. This Section shall not limit the ability
of any director of the Company to act in accordance with his or her fiduciary
duties or otherwise in accordance with applicable law. Notwithstanding the
foregoing, nothing in this Section 13 shall be deemed to prevent any Party from
complying with a request for information from any governmental authority with
jurisdiction over the Party from whom information is sought, provided that,
solely in the case of any disclosure that is proposed or required to appear in
any required disclosure relating thereto, such Party must provide written
notice, to the extent legally permissible and practicable under the
circumstances, to the other Party prior to making any such public disclosure and
reasonably consider any comments of such other Party.
    
Section 14.    Confidentiality.


Viex (with respect to itself and its Affiliates and Associates) hereby agrees
that it shall, without the prior written consent of the Company, for any reason
divulge to any third-party or use for his, her or its own benefit, or for any
purpose other than the exclusive benefit of the Company, any information that
would reasonably be deemed to be





--------------------------------------------------------------------------------





confidential information of the Company or its Affiliates, including any
confidential information of a third party made available to the Company or its
Affiliates. Notwithstanding the foregoing, if Viex is compelled to disclose such
confidential information by court order or other legal process, to the extent
permitted by applicable law and practicable, Viex shall promptly so notify the
Company so that the Company, at the Company’s sole expense, may seek a
protective order or other assurance that confidential treatment of such
confidential information shall be afforded, and Viex shall reasonably cooperate
with the Company in connection therewith. If Viex is so obligated by court order
or other legal process to disclose any such confidential information, Viex will
disclose only the minimum amount of such confidential information as is
necessary for it to comply with such court order or other legal process.


Section 15.    Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries.


This Agreement contains the entire understanding of the Parties hereto with
respect to this subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Viex. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
any member of Viex, the prior written consent of the Company, and with respect
to the Company, the prior written consent of Viex. This Agreement is solely for
the benefit of the Parties hereto and is not enforceable by any other persons.


[The remainder of this page intentionally left blank]





--------------------------------------------------------------------------------







 




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.


BAZAARVOICE, INC.


By:    /s/ Gene Austin______________
Name:     Gene Austin
Title:     Chief Executive Officer & Director




VIEX OPPORTUNITIES FUND, LP - SERIES ONE
 
By:    VIEX GP, LLC, General Partner


By:     /s/ Eric Singer_______________
Name:     Eric Singer
Title:     Managing Member


VIEX GP, LLC


By:    /s/ Eric Singer_______________
Name:     Eric Singer
Title:     Managing Member


VIEX CAPITAL ADVISORS, LLC


By:    /s/ Eric Singer_______________
Name:     Eric Singer
Title:     Managing Member




/s/ Eric Singer_______________
Eric Singer
 







--------------------------------------------------------------------------------







EXHIBIT A


Viex Opportunities Fund, LP - Series One
Viex Opportunities Fund, LP - Series Two
Viex Special Opportunities Fund II, LP
Viex Special Opportunities Fund III, LP
Viex GP, LLC
Viex Special Opportunities GP II, LLC
Viex Special Opportunities GP III, LLC
Viex Capital Advisors, LLC
Eric Singer 



























